Citation Nr: 1425610	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a left subclavian shoulder/arm disability, to include subclavian steal syndrome. 

2. Entitlement to service connection for cardiac arrest, to include as secondary to a left subclavian shoulder/arm disability.  

3. Entitlement to service connection for a hernia, to include as secondary to a left subclavian shoulder/arm disability.

4. Entitlement to service connection for a paralyzed right hemi diaphragm disability, to include as secondary to a left subclavian shoulder/arm disability.  

5. Entitlement to service connection for a vagus nerve injury with left vocal cord palsy, to include as secondary to a left subclavian shoulder/arm disability.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in November 2007 and that transcript has been associated with his claims file.  However, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In a March 2012 letter, the Veteran was offered the opportunity to request another Board hearing.  The March 2012 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  A response was not received.  Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claims. 

In May 2008, the Board remanded the claims for further development.  In July 2010, the Board denied the Veteran's claims.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a November 2011 Memorandum Decision, it remanded the matter to the Board for development.  This case was remanded in July 2012 and October 2013 and it has now been returned to the Board.  

The issue of entitlement to service connection for a hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a left subclavian shoulder/arm disability that began during active service or is related to an incident of service. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has cardiac arrest due to a left subclavian shoulder/arm disability.  

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a paralyzed right hemi diaphragm disability due to a left subclavian shoulder/arm disability.  

4. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a vagus nerve injury with left vocal cord palsy due to a left subclavian shoulder/arm disability.  


CONCLUSIONS OF LAW

1. The Veteran's left subclavian shoulder/arm disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The Veteran's cardiac arrest is proximately due to, or the result of, or chronically aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3. The Veteran's paralyzed right hemi diaphragm disability is proximately due to, or the result of, or chronically aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4. The Veteran's vagus nerve injury with left vocal cord palsy is proximately due to, or the result of, or chronically aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has a current left subclavian shoulder and arm disability.  A July 2007 lay statement from L. N. corroborates the Veteran's assertion that he hurt his arm in service.  Although the Veteran was in a motor vehicle accident in July 1989, Dr. S. J. noted in November 1989 that his occlusion of the left subclavian artery was "old."  The favorable opinions from S. W., FNP-C; Dr. J.K.; Dr. D. H.; and S. B., FNP-C concluding that the Veteran's in-service injury was the cause of his left subclavian shoulder and arm disability are  just as probative as the unfavorable findings of the November 2009 and November 2012 VA examiners.  The private opinions were based on a physical evaluation of the Veteran as well as an analysis of his medical history.   The positive opinions were well-reasoned and based on a review of accurate facts.  Affording the Veteran the benefit of the doubt, service connection for a left subclavian shoulder and arm disability is granted.   38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

The Veteran's private medical records show that his cardiac arrest, paralyzed right hemi diaphragm disability, and vagus nerve injury were caused by his left subclavian shoulder and arm disability or by its treatment.  Affording the Veteran the benefit of the doubt, service connection for these disabilities is granted on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  


ORDER

Service connection for a left subclavian shoulder/arm disability, to include subclavian steal syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for cardiac arrest is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a paralyzed right hemi diaphragm disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a vagus nerve injury with left vocal cord palsy is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's private medical records indicate that he received treatment for a hernia.  The evidence of record is not sufficient for the Board to adjudicate his claim.  An examination is necessary.  Additionally, the RO must notify the Veteran of the elements of a secondary service connection claim, as directed by the Board's October 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA letter notifying the Veteran of the elements required to substantiate a secondary service connection claim.  

2. Schedule the Veteran for an examination with an appropriate clinician for his hernia.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide a diagnosis for the Veteran's claimed hernia.  

c) The examiner must provide opinions as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hernia was proximately due to or the result of his service-connected left subclavian shoulder/arm disability.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hernia was aggravated beyond its natural progression by his service-connected left subclavian shoulder/arm disability.  

iii) IF AND ONLY IF the examiner determines that the Veteran's hernia was not caused by his service-connected left subclavian shoulder/arm disability, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hernia began during active service, or is related to any incident of service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


